DETAILED ACTION
	The following action is in response to the RCE filed for application 16/462,002 on April 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method for cooperating a vehicle drive train as claimed, and particularly including at least a portion of a torque transmitted in the vehicle drive train is transmittable between a transmission output shaft and a secondary axle of the vehicle via the friction-locking shift element, the method comprising: determining a rotational speed of the transmission output shaft both as a function of the rotational speed of the primary axle and as a function of a rotational speed of a transmission input shaft and a gear ratio currently engaged in the transmission; initiating load reducing measures of the friction-locking shift element when the rotational speed of the transmission output shaft determined as the function of the rotational speed of the primary axle and the rotational speed of the transmission output shaft determined as the function of the rotational speed of the transmission input shaft deviate from each other by more than a threshold value, and including the remaining structure and controls of claim 11.
Please Note:  Although Eberhard ‘328 teaches of initiating load reducing measure of the friction clutch 15 when the respective speeds of primary and secondary axles (determined as a function of their respective sensed speeds and differential gear ratios) differ by a threshold, Eberhard does not teach of determining a rotational speed of the transmission output shaft both as a function of the rotational speed of the primary axle and as a function of a rotational speed of a transmission input shaft and a gear ratio currently engaged in the transmission.  The gear ratio of the transmission in Eberhard is never factored into the determination of excessive clutch slippage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 3, 2021